[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                               No. 06-11915                 OCTOBER 13, 2006
                           Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                         ________________________

                 D. C. Docket No. 05-00184-CR-ORL-22DAB

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

JUAN GUZMAN-CRUZ,
a.k.a. Mario Gonzalez-Rangel,
a.k.a. Maximo R. Gonzalez,

                                                        Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                                (October 13, 2006)

Before ANDERSON, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Clarence W. Counts, Jr., appointed counsel for Juan Guzman-Cruz in this

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Guzman-Cruz’s conviction and

resulting sentence are AFFIRMED.




                                          2